



Form of Schedule I
Performance Condition (Performance Restricted Stock)


Performance Period: [ ]
Cumulative Target - Adjusted Earnings Per Share: $[ ]


A number of Shares of Performance Restricted Stock equal to a percentage of the
Target Number of Shares of Performance Restricted Stock set forth on the
Certificate of Grant will become Earned Shares of Performance Restricted Stock
on the Determination Date based on the level of achievement of actual Adjusted
Earnings per Share during the Performance Period as set forth in the table
below. Achievement of actual Adjusted Earnings per Share in between the
performance levels set forth in the table below will be pro-rated based on
linear interpolation (and the corresponding percentage of Target Number of
Shares of Performance Restricted Stock will become Earned Shares of Performance
Restricted Stock).


Actual Adjusted Earnings per Share
Performance Level
Percentage of
Target Number of Shares of Performance Restricted Stock Earned
less than $[ ]
0%
$[ ]
50%
$[ ]
100%
$[ ] or greater
200%



“Adjusted Earnings per Share” means the quotient of (x) the cumulative Adjusted
Net Income during the Performance Period divided by (y) Diluted Shares
Outstanding.
“Diluted Shares Outstanding” means [ ] shares.
“Adjusted Net Income” means net income excluding: (a) cumulative effect of a
change in accounting principle, income or loss from disposed or discontinued
operations and any gains or losses on disposed or discontinued operations, all
as determined in accordance with United States GAAP; (b) any incremental
amortization or depreciation resulting from the application of purchase
accounting to the 2007 going-private transaction; (c) any significant severance
or other costs related to the Company’s major restructuring efforts ; (d) any
significant gains, losses or settlements that impact comparability between
years; (e) any gain or loss from the early extinguishment of indebtedness
including any hedging obligations or other derivative instrument and any changes
in the fair value of gas and diesel fuel derivatives; (f) any share based
compensation expense or reversal recorded in accordance with US GAAP; (g) the
effects of changes in foreign currency translation rates from such rates used in
the calculation of the initial adjusted net income target; (h) the impact of
acquisitions and divestitures that impacts the comparability with the target;
and (i) the tax impact of the above adjustments to adjusted net income which
represents the tax provision or benefit associated with the adjusted income or
expenses using the appropriate tax rate.


Note: The performance grid and the defined terms above also remain subject to
further review and modification by the Committee (and in the case of executive
officers, subject to the approval of the Stock Committee) within the first 90
days of the Performance Period.



